DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 9, it recites the limitation "the second stage".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 10 and 11 are rejected as they are dependent on claim 9.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0144711 to Noh et al.

As per claim 1, Noh et al. teach a gate driver comprising: 
a stage including a first input terminal (Fig. 5, VST1 terminal), a second input terminal (Fig. 5, CLK1 terminal), a third input terminal (Fig. 5, VST2 terminal), a first output terminal (Fig. 5, SCAN(n) terminal) from which a scan signal (Fig. 3, SCAN signal to current scan line) and a carry signal (Fig. 3, SCAN signal to subsequent stage) are output, and a second output terminal (Fig. 5, CARRY(n) terminal) from which an inverted carry signal is output (Fig. 6, SCAN and CARRY are inverted from each other), 
wherein the stage further comprises: 
an input circuit (Fig. 5, T1/T1B) which controls a voltage of a first node (Fig. 5, Q2 node) and a voltage of a second node (Fig. 5, Q2B node) based on a previous carry signal of (Fig. 5, SCAN(n-1)) and a previous inverted carry signal (Fig. 5, CARRY(n-1)) supplied from a previous stage, and a signal supplied to the second input terminal (Fig. 5, CLK1); and 
an output circuit (Fig. 5, T4/T4B/T6/T8) which outputs the scan signal, the carry signal and the inverted carry signal based on the voltage of the first node and the voltage of the second node.

As per claim 2, Noh et al. teach the gate driver according to claim 1, wherein the input circuit comprises: a first transistor (Fig. 5, T1) connected between the first input terminal, to which the previous carry signal is supplied, and the first node, and including a gate electrode connected to the second input terminal; and a second transistor (Fig. 5, T1B) connected between an additional input terminal to which the previous inverted carry signal is supplied and the second node, and including a gate electrode connected to the second input terminal.

As per claim 3, Noh et al. teach the gate driver according to claim 1, wherein the stage further comprises: a control circuit (Fig. 5, T2/T3/T2B/T3B) which controls a low level voltage of a third node (Fig. 5, voltage level of Q node is at least indirectly controlled by the control circuit) based on a signal supplied to the third input terminal; and a stabilizing circuit (Fig. 5, C1/C2/T3/T2B) electrically connected between the input circuit and the output circuit including the third node and a fourth node (Fig. 5, GV2 node), wherein the stabilizing circuit limits a voltage drop amount of the first node and a voltage drop amount of the second node (Fig. 5, C1/C2 limit the voltage changes in Q2 and Q2B node given that capacitors inherently resist changes in voltage).

As per claim 13, Noh et al. teach a display device comprising: 
pixels (Fig. 2, P);
a gate driver (Fig. 2, 140) comprising a stage including a first input terminal (Fig. 5, VST1 terminal), a second input terminal (Fig. 5, CLK1 terminal), a third input terminal (Fig. 5, VST2 terminal), a first output terminal (Fig. 5, SCAN(n) terminal) from which a scan signal (Fig. 3, SCAN signal to scan line) and a carry signal (Fig. 3, SCAN signal to subsequent stage) are output, and a second output terminal (Fig. 5, CARRY(n) terminal) from which an inverted carry signal is output (Fig. 6, SCAN and CARRY are inverted from each other), and
a data driver which supplies data signals to the pixels through the data lines,
wherein the stage further comprises: 
an input circuit (Fig. 5, T1/T1B) which controls a voltage of a first node (Fig. 5, Q node) and a voltage of a second node (Fig. 5, QB node) based on a previous carry signal of (Fig. 5, SCAN(n-1)) and a previous inverted carry signal (Fig. 5, CARRY(n-1)) supplied from a previous stage, and a signal supplied to the second input terminal (Fig. 5, CLK1); and 
an output circuit (Fig. 5, T4/T4B/T6/T8) which outputs the scan signal, the carry signal and the inverted carry signal based on the voltage of the first node and the voltage of the second node.

Allowable Subject Matter

Claims 4-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694